 

Exhibit 10.3

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT

THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT (this
"Amendment") is made and entered into this 6th day of July, 2020, by and among
MARQUIS AFFILIATED HOLDINGS LLC, a Delaware limited liability company
("Holdings"), MARQUIS INDUSTRIES, INC., a Georgia corporation, and successor by
merger with A-O Industries, LLC, a Georgia limited liability company, Astro
Carpet Mills, LLC, a Georgia limited liability company, Constellation
Industries, LLC, a Georgia limited liability company, S F Commercial Properties,
LLC, a Georgia limited liability company, and Lonesome Oak Trading Co., Inc., a
Georgia corporation ("Marquis”, together with Holdings, collectively, the
"Borrowers" and each, individually, a "Borrower") and BANK OF AMERICA, N.A., a
national banking association (together with its successors and assigns,
"Lender").

Recitals:

Lender and Borrowers are parties to a certain Loan and Security Agreement dated
as of July 6, 2015 (as at any time amended, restated, supplemented or otherwise
modified, the "Loan Agreement") pursuant to which Lender has made loans and
other financial accommodations to Borrowers.

Borrowers have informed Lender of their desire to prepay in full the outstanding
principal balance of (and accrued interest on) the Mezzanine Debt (“2020
Mezzanine Debt Prepayment”). Pursuant to Section 4 of the Debt and Lien
Subordination Agreement, Borrowers are restricted from making prepayments of the
Mezzanine Debt unless all of the conditions set forth therein are satisfied at
the time of and after giving effect to such prepayment. As such, Borrowers have
requested that Lender waives compliance with clause (ii)(b) of the definition of
Permitted Payments in the Debt and Lien Subordination Agreement, solely to the
extent necessary to permit the 2020 Mezzanine Debt Prepayment.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.Definitions.  Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2.Amendments to Loan Agreement.  The Loan Agreement is hereby amended as
follows:

(a)By adding the following new definition to Section 1.1 of the Loan Agreement
in alphabetical sequence:

2020 Mezzanine Debt Prepayment: that certain prepayment in full of the Mezzanine
Debt by the Borrowers made on or before July 31, 2020 in the aggregate amount of
the sum of (x) $2,000,000.00 of principal, plus (y) $694.45 of interest accruing
on a daily basis from July 1, 2020 until the date of prepayment.

(b)By deleting the definition of Fixed Charges contained in Section 1.1 of the
Loan Agreement and replacing in lieu thereof the following:

 

6551089.v7

--------------------------------------------------------------------------------

 

Fixed Charges: the sum of interest expense (other than payment-in-kind) and
principal payments made on Borrowed Money (other than the 2020 Mezzanine Debt
Prepayment), income taxes paid in cash and Distributions made (excluding (a)
Upstream Payments, (b) Distributions made on or about the Closing Date that
relate to transactions contemplated by the Marquis SPA Documents, as in effect
on the Closing Date, (c) the Sixth Amendment Distribution, (d) the Synovus Debt,
and (e) the LOTC Holdback Amount).

3.Consent to the 2020 Mezzanine Debt Prepayment.  Lender hereby waives
compliance with clause (ii)(b) of the definition of Permitted Payments in the
Debt and Lien Subordination Agreement, solely to the extent necessary to permit
the 2020 Mezzanine Debt Prepayment, so long as each of the following conditions
precedent are satisfied, in form and substance satisfactory to Lender: (a) all
conditions precedent to the effectiveness of this Amendment have been satisfied;
(b) no Default or Event of Default exists; (c) all conditions to the 2020
Mezzanine Debt Prepayment in the Debt and Lien Subordination Agreement are
satisfied other than the requirement under clause (ii)(b) of the definition of
Permitted Payments contained therein, and (d) the 2020 Mezzanine Debt Prepayment
is made on or before July 31, 2020.

4.Ratification and Reaffirmation.  Borrowers hereby ratify and reaffirm the
Obligations, each of the Loan Documents, and all of Borrowers' covenants,
duties, indebtedness and liabilities under the Loan Documents.

5.Acknowledgments and Stipulations.  Each Borrower acknowledges and stipulates
that each of the Loan Documents executed by such Borrower creates legal, valid
and binding obligations of such Borrower that are enforceable against such
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby knowingly and voluntarily waived by such Borrower); the security
interests and liens granted by such Borrower in favor of Lender are duly
perfected, first priority security interests and liens.

6.Representations and Warranties.  Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite company action on the
part of such Borrower and this Amendment has been duly executed and delivered by
such Borrower; and all of the representations and warranties made by such
Borrower in the Loan Agreement are true and correct on and as of the date
hereof.

7.Reference to Loan Agreement.  Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

8.Breach of Amendment.  This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

9.Conditions Precedent.  The effectiveness of the amendments contained in
Section 2 hereof and the consent contained in Section 3 hereof are subject to
the satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Lender, unless satisfaction thereof is specifically
waived in writing by Lender:

(a)Lender shall have received a counterpart of this Amendment, duly executed by
each Borrower;

 

- 2 -

--------------------------------------------------------------------------------

 

(b)Lender shall have received an executed secretary’s certificate for each
Borrower, in substantially the forms attached hereto; and

(c)Lender shall have received such other agreements, instruments and documents
as Lender may reasonably request.

10.Expenses of Lender.  Each Borrower agrees to pay, on demand, all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Lender's legal counsel and
any taxes, filing fees and other expenses associated with or incurred in
connection with the execution, delivery or filing of any instrument or agreement
referred to herein or contemplated hereby.

11.Release of Claims.  To induce Lender to enter into this Amendment, each
Borrower hereby RELEASES, ACQUITS AND FOREVER DISCHARGES Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Lender.

12.Effectiveness; Governing Law.  This Amendment shall be effective upon
acceptance by Lender in Atlanta, Georgia (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

13.No Novation, etc.  Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

14.Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

15.Further Assurances.  Each Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

16.Miscellaneous.  This Amendment expresses the entire understanding of the
parties with respect to the subject matter hereof and may not be amended except
in a writing signed by the parties.

17.Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law,
each party hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

18.Execution.  This Amendment may be in the form of an Electronic Record and may
be executed using electronic signatures (including facsimile and .pdf) and shall
be considered an original, and shall have the same legal effect, validity and
enforceability as a paper record.  This Amendment may be executed in as many
counterparts as necessary or convenient, including both paper and electronic

- 3 -

--------------------------------------------------------------------------------

 

counterparts, but all such counterparts are one and the same Amendment.   For
the avoidance of doubt, the authorization under this paragraph may include use
or acceptance by Lender of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.

 

- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.


 

 

ATTEST:

 

 

_/s/ Tony Isaac_________________________

Tony Isaac, Secretary

 

[COMPANY SEAL]

 

BORROWERS:

 

MARQUIS AFFILIATED HOLDINGS LLC

 

 

By: ___/s/ Jon Isaac___________________________

       Jon Isaac, President and Chief Executive Officer

 

 

ATTEST:

 

___/s/ Tim Young_______________________

Tim Young, Secretary

 

[CORPORATE SEAL]

 

MARQUIS INDUSTRIES, INC.

 

 

By: ____/s/ Weston A. Godfrey, Jr._______________

       Weston A. Godfrey, Jr., Chief Executive Officer

 

 

 

[Signatures continued on following page.]

 

 



Tenth Amendment to Loan and Security Agreement and Consent (Marquis)

--------------------------------------------------------------------------------

 

 

LENDER:

 

BANK OF AMERICA, N.A.

 

By:___/s/Michelle Terwilleger___________________

 

Name: Michelle Terwilleger

 

Title: Vice President

 

Tenth Amendment to Loan and Security Agreement and Consent (Marquis)